OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22359 Papp Investment Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450Cincinnati, Ohio (Address of principal executive offices) (Zip code) John F. Splain Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:November 30 Date of reporting period:July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Papp Investment Trust By (Signature and Title)* /s/ L. Roy Papp L. Roy Papp, President Date July 22, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Ametek, Inc. AME 04/28/10 Election of Directors Issuer Yes For For Ametek, Inc. AME 04/28/10 Ratification of Auditors Issuer Yes For For Expeditors Int'l of Washington EXPD 05/05/10 Election of Directors Issuer Yes For For Expeditors Int'l of Washington EXPD 05/05/10 Approval and ratify of the 2010 Stock Option Plan Issuer Yes For For Expeditors Int'l of Washington EXPD 05/05/10 Ratification of Auditors Issuer Yes For For TETRA Technologies Inc. TTI 88162F105 05/05/10 Election of Directors Issuer Yes For For TETRA Technologies Inc. TTI 88162F105 05/05/10 Ratification of Auditors Issuer Yes For For TETRA Technologies Inc. TTI 88162F105 05/05/10 Amended and Restated 2007 Equity Incentive Compensation Plan Issuer Yes For For Express Scripts, Inc. ESRX 05/05/10 Election of Directors Issuer Yes For For Express Scripts, Inc. ESRX 05/05/10 Ratification of Auditors Issuer Yes For For Express Scripts, Inc. ESRX 05/05/10 Stockholder proposal regarding Report on Political Contributions Security Holder Yes Against For Express Scripts, Inc. ESRX 05/05/10 Stockholder proposal regarding Independent Board Chair Security Holder Yes Against For Whiting Petroleum Corp. WLL 05/06/10 Election of Directors Issuer Yes For For Whiting Petroleum Corp. WLL 05/06/10 Increase number of authorized shares of common stock Issuer Yes For For Whiting Petroleum Corp. WLL 05/06/10 Ratification of Auditors Issuer Yes For For FMC Technologies, Inc. FTI 30249U101 05/07/10 Election of Directors Issuer Yes For For FMC Technologies, Inc. FTI 30249U101 05/07/10 Ratification of Auditors Issuer Yes For For FMC Technologies, Inc. FTI 30249U101 05/07/10 Vote on majority voting Security Holder Yes Against For Dentsply International Inc XRAY 05/11/10 Election of Directors Issuer Yes For For Dentsply International Inc XRAY 05/11/10 Ratification of Auditors Issuer Yes For For Dentsply International Inc XRAY 05/11/10 Proposal to approve the Dentsply Int'l 2010 Equity Incentive Plan Issuer Yes For For Forest Oil Corp. FST 05/12/10 Election of Directors Issuer Yes For For Forest Oil Corp. FST 05/12/10 Proposal to approve an amendment to the 2007 Stock Incentive Plan to add 4M shares available for issuance pursuant to awards under the plan.Further restrict the ability to reprice or exchange underwater options or stock appreciation rights For our shareholder approval and provide that payments in connection with a corporate change are not triggered prior to the consummation of a transaction constituting such corporate change. Issuer Yes For For Forest Oil Corp. FST 05/12/10 Ratification of Auditors Issuer Yes For For Medco Health Solutions Inc. MHS 58405U102 05/12/10 Election of Directors Issuer Yes For For Medco Health Solutions Inc. MHS 58405U102 05/12/10 Ratification of Auditors Issuer Yes For For Medco Health Solutions Inc. MHS 58405U102 05/12/10 Permit shareholders to call special meetings Issuer Yes For For State Street Corp STT 05/19/10 Election of Directors Issuer Yes Against Against State Street Corp STT 05/19/10 Approval a non-binding advisory proposal on executive compensation Issuer Yes Against Against State Street Corp STT 05/19/10 Ratification of Auditors Issuer Yes Against Against State Street Corp STT 05/19/10 Separation of the roles of Chairman and CEO Security Holder Yes For Against State Street Corp STT 05/19/10 Review of pay disparity Security Holder Yes For Against Stericycle, Inc. SRCL 05/19/10 Election of Directors Issuer Yes For For Stericycle, Inc. SRCL 05/19/10 Ratification of Auditors Issuer Yes For For Fiserv, Inc. FISV 05/26/10 Election of Directors Issuer Yes For For Fiserv, Inc. FISV 05/26/10 Ratification of Auditors Issuer Yes For For Informatica Corporation INFA 45666Q102 06/15/10 Election of Directors Issuer Yes For For Informatica Corporation INFA 45666Q102 06/15/10 Ratification of Auditors Issuer Yes For For PetSmart, Inc. PETM 06/16/10 Election of Directors Issuer Yes For For PetSmart, Inc. PETM 06/16/10 Ratification of Auditors Issuer Yes For For PetSmart, Inc. PETM 06/16/10 Executive Short-term Incentive Plan Issuer Yes For For
